Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-Pending application 16718031. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the copending application 16718031 with obvious wording variations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9, 11, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDavitt-Van Fleet (US 2019/0043365).


Per claim 1, Van Fleet teaches a computer-implemented method for providing a model of a vehicle to a rider, the method comprising (Fig. 4, model 310): 
determining that a driver has accepted a task to operate a vehicle from a first location to a rider location (Fig. 2; 
accessing a model corresponding to the vehicle (Fig. 3 and paragraph 0088 teaches displaying a model or similar make of the vehicle); 
determining a direction of movement of the vehicle (0033-0034 0040, and 0059-0063 teaches determining direction of movement of the vehicle in response to the location of the requester) ; 
determining a relative orientation of the vehicle with respect to the rider based on the first location, the direction of movement of the vehicle, and the rider location (0026-0029, 0050, 0057 and 0061 teaches determining orientation of the vehicle based on location/direction of the vehicle and requester); and 
generating for display, on a client device of the rider, the model at a perspective angle with respect to the rider, the perspective angle determined based on the relative orientation (0064, 0087-0089 and Fig. 3-8 teaches display on the device of a requester that shows the angle based on the relative orientation).  

Per claim 3, 11 and 18, Van Fleet teaches wherein determining the relative orientation comprises: determining, based on the location of the rider and the first location, a line of sight between the rider and the vehicle (0060, 0115 and Fig. 7 teaches line of sight between requester and vehicle); determining, based on the direction of movement of the vehicle, a portion of the vehicle that would be visible to the rider along the line of sight (0112 and Fig. 7 teaches angle and visibility of the vehicle to the requester); and determining the relative orientation of the vehicle to be an orientation of the vehicle that enables the portion of the vehicle to be visible to the rider at the line of sight (0073, 0096, 0112 and Fig. 7 teaches relative orientation of the vehicle being visible to the requester).  

	Per claim 6 and 14, Van Fleet teaches retrieving, from a database, indicia of an environmental condition, wherein generating for display the model at the perspective angle determined based on the relative orientation comprises modifying the model based on the environmental condition (paragraph 0113, 0130 teaches the display angle of the vehicle can be determined based on environmental conditions such as time of day, surrounding brightness, geographic location, etc.).  

	Per claim 9, see rejection of claim 1 and further Van Fleet teaches a non-transitory computer-readable storage medium storing computer program instruction for providing a model of a vehicle to a rider, the instructions, when executed by at least one processing device, cause the at least one processing device to (0149 and 0160 teaches storage medium comprising processor to perform actions of claim 1 and 9). 

	Per claim 16, see rejection of claim 9 and 1. 
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDavitt-Van Fleet (US 2019/0043365) as applied to claim 1 above and further in view of Jabour et al (US 2019/0172170).

	Per claim 8, Van Fleet does not explicitly teach generating for display the model to the driver; and receiving input at the client device of the driver indicating that a seat of the vehicle is occupied, wherein generating for display, on the client device of the rider, the model at the perspective angle determined based on the relative orientation comprises including indicia within the model that the seat is occupied.  
	In an analogous art, Jabour teaches communication platform for vehicle ridesharing (abstract). Jabour further teaches generating for display the model to the driver; and receiving input at the client device of the driver indicating that a seat of the vehicle is occupied, wherein generating for display, on the client device of the rider, the model at the perspective angle determined based on the relative orientation comprises including indicia within the model that the seat is occupied (paragraph 0021, 0056 and Fig. 4 teaches displaying a vehicle seat occupancy so the rider can see how many seats in a vehicle are taken. The display can be either in the driver display interface or the rider/requester). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Van Fleet to use the display occupancy method of Jabour. The rationale would be so that the rider/requestor can have a visual of the seat occupancy of the requested ride sharing vehicle and see if it will be accommodating.  

Allowable Subject Matter
Claims 2, 4, 5, 7, 10, 12, 13, 15, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason(s) For Allowance
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claim 2, 10 and 17, McDavitt-Van Fleet teaches all of limitations of claim 1, 9 and 16 as shown below. 
However, McDavitt-Van Fleet nor any other prior art of record as a whole teaches comprising generating the model by: receiving information about a type of the vehicle; retrieving a generic model corresponding to the type; receiving, from a client device of the driver, an image of the vehicle; identifying a distinctive feature from the image; and modifying the generic model to include the distinctive feature.
In regards to independent claim 4, 12 and 19, McDavitt-Van Fleet teaches all of limitations of claim 1, 9 and 16 as shown below. 
However, McDavitt-Van Fleet nor any other prior art of record as a whole teaches wherein generating for display the model at the perspective angle determined based on the relative orientation comprises: rotating the model to an angle where a visible portion of the model matches the portion of the vehicle; and determining the perspective angle to be the perspective angle where the visible portion of the model matches the portion of the vehicle.

In regards to independent 5, 13 and 20, McDavitt-Van Fleet teaches all of limitations of claim 1, 9 and 16 as shown below. 
However, McDavitt-Van Fleet nor any other prior art of record as a whole teaches receiving an image taken by a camera sensor of the client device of the rider; determining whether the image matches the model; and in response to determining that the image matches the model, causing the client device of the rider to output confirmation indicia.

In regards to independent 7 and 15, McDavitt-Van Fleet teaches all of limitations of claim 1, 9 and 16 as shown below. 
However, McDavitt-Van Fleet nor any other prior art of record as a whole teaches receiving feedback from the rider that the vehicle does not match the model; in response to receiving the feedback, prompting the rider to capture an image of a person operating the vehicle; receiving the image of the person driving the vehicle; and causing the client device of the rider to output indicia of whether the person driving the vehicle matches the driver who accepted the task.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chintakindi et al (US 2020/0104876); paragraph 0342 confirming image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685